Exhibit 10.15

 

 

THE SECURITIES EVIDENCED OR CONSTITUTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  SUCH
SECURITIES MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS THE
REGISTRATION PROVISIONS OF SAID ACT HAVE BEEN COMPLIED WITH OR UNLESS THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

EXERCISABLE ON OR BEFORE AUGUST 9, 2004

 

No. 3

25,000 Warrants

 

Warrant Certificate

 

PHOTOGEN TECHNOLOGIES, INC.

 

This Warrant Certificate certifies that FARCAP GROUP, LLC, or registered
assigns, is the registered holder of Warrants expiring August 9, 2004 (the
“Warrants”) to purchase Common Stock, par value $0.001 per share (the “Common
Stock”), of PHOTOGEN TECHNOLOGIES, INC., a Nevada corporation (the “Company”). 
Each Warrant entitles the holder upon exercise to receive from the Company at
any time after the earlier of (1) the consummation of a Value-added Transaction
(as defined in that certain Consulting Agreement dated August 9, 1999 by and
between the Company and Farcap Group, LLC, (the “Consulting Agreement”) or (2)
August 9, 2000, and on or before 5:00 p.m. Pacific Time on August 9, 2004, one
fully paid and nonassessable share of Common Stock (a “Warrant Share”) at the
initial exercise price (the “Exercise Price”) of $1.08 payable in lawful money
of the United States of America upon surrender of this Warrant Certificate and
payment of the Exercise Price at the office of the Company, but only subject to
the conditions set forth herein and in the Warrant Agreement referred to
herein.  The Exercise Price and number of Warrant Shares issuable upon exercise
of the Warrants are subject to adjustment upon the occurrence of certain events
set forth in the Warrant Agreement.  Notwithstanding anything herein to the
contrary, the right to exercise these Warrants shall terminate and be of no
further force and effect if either Farcap or the Company shall terminate the
Consulting Agreement effective on August 9, 2000 in accordance with the
provisions of Section 2 of the Consulting Agreement.  This Warrant Certificate
is issued and effective upon the surrender and cancellation of Warrant
Certificate No. 1 of which Farcap Group, LLC is the registered holder, with
respect to 500,000 Warrant Shares at an Exercise Price of $9.45 per share.

 

No Warrant may be exercised after 5:00 p.m., Pacific Time on August 9, 2004, and
to the extent not exercised by such time such Warrants shall become void.

 

This Warrant Certificate shall be governed and construed in accordance with the
internal laws of the State of Tennessee, provided, however, that if, as a result
of the Company’s incorporation in the State of Nevada the laws of that State
should govern a particular issue, the internal laws of the State of Nevada shall
govern that issue.

 

Any controversy or claim arising out of or relating to this Agreement, or the
alleged breach thereof, shall be settled by binding arbitration in Chicago,
Illinois in accordance with the

 

--------------------------------------------------------------------------------


 

applicable rules of the American Arbitration Association, and judgment on the
award rendered by the arbitrator(s) shall be binding on the parties and may be
entered in any court having jurisdiction thereof.

 

The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants expiring August 9, 2004 entitling the holder on exercise to
receive shares of Common Stock, par value $0.001 per share, of the Company (the
“Common Stock”), and are issued or to be issued pursuant to a Warrant Agreement
dated as of August 9, 1999 (the “Warrant Agreement”), duly executed and
delivered by the Company to Farcap Group, LLC (the “Holder”), which Warrant
Agreement is hereby incorporated by reference in and made a part of this
instrument and is hereby referred to for a description of the rights, limitation
of rights, obligations, duties and immunities thereunder of the Company, the
Holder and the holders (the words “holders” or “holder” meaning the registered
holders or registered holder and any transferee of the registered Holder) of the
Warrants.  A copy of the Warrant Agreement may be obtained by the holder hereof
upon written request to the Company.

 

Warrants may be exercised at any time on or before August 9, 2004.  The holder
of Warrants evidenced by this Warrant Certificate may exercise them by
surrendering this Warrant Certificate, with the form of election to purchase set
forth hereon properly completed and executed, together with payment of the
Exercise Price in cash at the office of the Company.  In the event that upon any
exercise of Warrants evidenced hereby the number of Warrants exercised shall be
less than the total number of Warrants evidenced hereby, there shall be issued
to the holder hereof or its assignee a new Warrant Certificate evidencing the
number of Warrants not exercised.  No adjustment shall be made for any dividends
on any Common Stock issuable upon exercise of this Warrant.

 

The Warrant Agreement provides that upon the occurrence of certain events the
Exercise Price set forth on the face hereof may, subject to certain conditions,
be adjusted.  If the Exercise Price is adjusted, the Warrant Agreement provides
that the number of shares of Common Stock issuable upon the exercise of each
Warrant shall be adjusted.  No fractions of a share of Common Stock will be
issued upon the exercise of any Warrant, but the Company will pay the cash value
thereof determined as provided in the Warrant Agreement.

 

Warrant Certificates, when surrendered at the office of the Company by the
registered holder thereof may be exchanged, in the manner and subject to the
limitations provided in the Warrant Agreement, but without payment of any
service charge, for another Warrant Certificate or Warrant Certificates of like
tenor evidencing in the aggregate a like number of Warrants.

 

Upon due presentation for registration of transfer of this Warrant Certificate
at the office of the Company a new Warrant Certificate or Warrant Certificates
of like tenor and evidencing in the aggregate a like number of Warrants shall be
issued to the transferee(s) in exchange for this Warrant Certificate, subject to
the limitations provided in the Warrant Agreement, without charge except for any
tax or other governmental charge imposed in connection therewith.

 

The Company may deem and treat the registered holder(s) thereof as the absolute
owner(s) of this Warrant Certificate (notwithstanding any notation of ownership
or other writing hereon made by anyone), for the purpose of any exercise hereof,
of any distribution to the

 

2

--------------------------------------------------------------------------------


 

holder(s) hereof, and for all other purposes, and the Company shall not be
affected by any notice to the contrary.  Neither the Warrants nor this Warrant
Certificate entitles any holder hereof to any rights of a stockholder of the
Company.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, PHOTOGEN TECHNOLOGIES, INC. has caused this Warrant
Certificate to be signed by its President and by its Secretary.

 

 

Dated: January 31, 2003

 

 

 

 

 

 

PHOTOGEN TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

By:

  /s/ Taffy J. Williams

 

 

 

Name: Taffy J. Williams

 

 

Title: President

 

 

 

 

 

 

 

 

By :

  /s/ Brooks Boveroux

 

 

Name: Brooks Boveroux

 

 

Title:  Secretary

 

 

4

--------------------------------------------------------------------------------


 

[Form of Election to Purchase]

 

(To Be Executed Upon Exercise of Warrant)

 

The undersigned hereby irrevocably elects to exercise the right, represented by
this Warrant Certificate, to receive          shares of Common Stock and
herewith tenders payment for such shares to the order of PHOTOGEN TECHNOLOGIES,
INC. in the amount of $        in accordance with the terms hereof. The
undersigned requests that a certificate for such shares be registered in the
name of                , whose address is
                                                                            and
that such shares be delivered to                                     whose
address is
                                                                               . 
If said number of shares is less than all of the shares of Common Stock
purchasable hereunder, the undersigned requests that a new Warrant Certificate
representing the remaining balance of such shares be registered in the name of
                                    , whose address is
                                                                and that such
Warrant Certificate be delivered to                                  , whose
address is                                      .

 

 

Dated:

 

 

 

 

Signature:

 

 

 

 

(Signature must confirm in all respects to name of holder as specified on the
face of the Warrant Certificate.)

 

5

--------------------------------------------------------------------------------


 

THE SECURITIES EVIDENCED OR CONSTITUTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  SUCH
SECURITIES MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS THE
REGISTRATION PROVISIONS OF SAID ACT HAVE BEEN COMPLIED WITH OR UNLESS THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

EXERCISABLE ON OR BEFORE AUGUST 9, 2004

 

No. 4

25,000 Warrants

 

Warrant Certificate

 

PHOTOGEN TECHNOLOGIES, INC.

 

This Warrant Certificate certifies that FARCAP GROUP, LLC, or registered
assigns, is the registered holder of Warrants expiring August 9, 2004 (the
“Warrants”) to purchase Common Stock, par value $0.001 per share (the “Common
Stock”), of PHOTOGEN TECHNOLOGIES, INC., a Nevada corporation (the “Company”). 
Each Warrant entitles the holder upon exercise to receive from the Company at
any time after August 9, 1999 and on or before 5:00 p.m. Pacific Time on August
9, 2004, one fully paid and nonassessable share of Common Stock (a “Warrant
Share”) at the initial exercise price (the “Exercise Price”) of $1.08 payable in
lawful money of the United States of America upon surrender of this Warrant
Certificate and payment of the Exercise Price at the office of the Company, but
only subject to the conditions set forth herein and in the Warrant Agreement
referred to herein.  The Exercise Price and number of Warrant Shares issuable
upon exercise of the Warrants are subject to adjustment upon the occurrence of
certain events set forth in the Warrant Agreement.  This Warrant Certificate is
issued and effective upon the surrender and cancellation of Warrant Certificate
No. 2 of which Farcap Group, LLC is the registered holder, with respect to
500,000 Warrant Shares at an Exercise Price of $9.45 per share.

 

No Warrant may be exercised after 5:00 p.m., Pacific Time on August 9, 2004, and
to the extent not exercised by such time such Warrants shall become void.

 

This Warrant Certificate shall be governed and construed in accordance with the
internal laws of the State of Tennessee, provided, however, that if, as a result
of the Company’s incorporation in the State of Nevada the laws of that State
should govern a particular issue, the internal laws of the State of Nevada shall
govern that issue.

 

Any controversy or claim arising out of or relating to this Agreement, or the
alleged breach thereof, shall be settled by binding arbitration in Chicago,
Illinois in accordance with the applicable rules of the American Arbitration
Association, and judgment on the award rendered by the arbitrator(s) shall be
binding on the parties and may be entered in any court having jurisdiction
thereof.

 

The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants expiring August 9, 2004 entitling the holder on exercise to
receive shares of Common

 

6

--------------------------------------------------------------------------------


 

Stock, par value $0.001 per share, of the Company (the “Common Stock”), and are
issued or to be issued pursuant to a Warrant Agreement dated as of August 9,
1999 (the “Warrant Agreement”), duly executed and delivered by the Company to
Farcap Group, LLC (the “Holder”), which Warrant Agreement is hereby incorporated
by reference in and made a part of this instrument and is hereby referred to for
a description of the rights, limitation of rights, obligations, duties and
immunities thereunder of the Company, the Holder and the holders (the words
“holders” or “holder” meaning the registered holders or registered holder and
any transferee of the registered Holder) of the Warrants.  A copy of the Warrant
Agreement may be obtained by the holder hereof upon written request to the
Company.

 

Warrants may be exercised at any time on or before August 9, 2004.  The holder
of Warrants evidenced by this Warrant Certificate may exercise them by
surrendering this Warrant Certificate, with the form of election to purchase set
forth hereon properly completed and executed, together with payment of the
Exercise Price in cash at the office of the Company.  In the event that upon any
exercise of Warrants evidenced hereby the number of Warrants exercised shall be
less than the total number of Warrants evidenced hereby, there shall be issued
to the holder hereof or its assignee a new Warrant Certificate evidencing the
number of Warrants not exercised.  No adjustment shall be made for any dividends
on any Common Stock issuable upon exercise of this Warrant.

 

The Warrant Agreement provides that upon the occurrence of certain events the
Exercise Price set forth on the face hereof may, subject to certain conditions,
be adjusted.  If the Exercise Price is adjusted, the Warrant Agreement provides
that the number of shares of Common Stock issuable upon the exercise of each
Warrant shall be adjusted.  No fractions of a share of Common Stock will be
issued upon the exercise of any Warrant, but the Company will pay the cash value
thereof determined as provided in the Warrant Agreement.

 

Warrant Certificates, when surrendered at the office of the Company by the
registered holder thereof may be exchanged, in the manner and subject to the
limitations provided in the Warrant Agreement, but without payment of any
service charge, for another Warrant Certificate or Warrant Certificates of like
tenor evidencing in the aggregate a like number of Warrants.

 

Upon due presentation for registration of transfer of this Warrant Certificate
at the office of the Company a new Warrant Certificate or Warrant Certificates
of like tenor and evidencing in the aggregate a like number of Warrants shall be
issued to the transferee(s) in exchange for this Warrant Certificate, subject to
the limitations provided in the Warrant Agreement, without charge except for any
tax or other governmental charge imposed in connection therewith.

 

The Company may deem and treat the registered holder(s) thereof as the absolute
owner(s) of this Warrant Certificate (notwithstanding any notation of ownership
or other writing hereon made by anyone), for the purpose of any exercise hereof,
of any distribution to the holder(s) hereof, and for all other purposes, and the
Company shall not be affected by any notice to the contrary.  Neither the
Warrants nor this Warrant Certificate entitles any holder hereof to any rights
of a stockholder of the Company.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, PHOTOGEN TECHNOLOGIES, INC. has caused this Warrant
Certificate to be signed by its President and by its Secretary.

 

 

Dated: January 31, 2003

 

 

 

 

PHOTOGEN TECHNOLOGIES, INC.

 

 

 

 

 

By:

  /s/ Taffy J. Williams

 

 

Name: Taffy J. Williams

 

Title: President

 

 

 

 

 

By :

  /s/ Brooks Boveroux

 

 

Name: Brooks Boveroux

 

Title:  Secretary

 

8

--------------------------------------------------------------------------------


 

[Form of Election to Purchase]

 

(To Be Executed Upon Exercise of Warrant)

 

The undersigned hereby irrevocably elects to exercise the right, represented by
this Warrant Certificate, to receive          shares of Common Stock and
herewith tenders payment for such shares to the order of PHOTOGEN TECHNOLOGIES,
INC. in the amount of $        in accordance with the terms hereof. The
undersigned requests that a certificate for such shares be registered in the
name of                , whose address is
                                                                            and
that such shares be delivered to                                     whose
address is
                                                                               . 
If said number of shares is less than all of the shares of Common Stock
purchasable hereunder, the undersigned requests that a new Warrant Certificate
representing the remaining balance of such shares be registered in the name of
                                    , whose address is
                                                                and that such
Warrant Certificate be delivered to                                  , whose
address is                                      .

 

 

Dated:

 

 

 

 

Signature:

 

 

 

 

(Signature must confirm in all respects to name of holder as specified on the
face of the Warrant Certificate.)

 

9

--------------------------------------------------------------------------------